Exhibit 10.5

 

EXECUTION VERSION

 

[g205372kw01i001.jpg]

 

 

October 26, 2016

 

 

 

To:

 

Cardtronics, Inc.

 

 

3250 Briarpark Drive

 

 

Suite 400

 

 

Houston, Texas 77042

 

 

Attn: Edward H. West and Todd Ruden

 

 

 

 

 

Cardtronics plc

 

 

3250 Briarpark Drive

 

 

Suite 400

 

 

Houston, Texas 77042

 

 

Attn: Edward H. West and Todd Ruden

 

 

 

From:

 

JPMorgan Chase Bank, National Association

 

 

London Branch

 

 

25 Bank Street

 

 

Canary Wharf

 

 

London E14 5JP

 

 

England

 

 

 

Re:

 

Base Issuer Warrant Transaction — Amended and Restated

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Cardtronics, Inc.
(“Counterparty”), as amended and restated hereby as of October 26, 2016 (the
“Amendment Date”).  This communication constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.

 

Reference is made to the merger transaction (the “Redomicile Merger”) pursuant
to which Counterparty became an indirect, wholly-owned subsidiary of Cardtronics
plc, a public limited company incorporated under the laws of England and Wales
(“Counterparty Parent”) on July 1, 2016 (the “Redomicile Merger Date”).  In
connection with the Redomicile Merger, Counterparty and Dealer desire to amend
and restate the terms and conditions of the “Confirmation” in respect of the
Transaction, as entered into between Dealer and Counterparty as of November 19,
2013 and in effect immediately prior to the Amendment Date (the “Original
Confirmation”) to provide certain representations, warranties and agreements of
Counterparty Parent and make such other amendments and modifications as further
set forth below. On the Amendment Date, the Original Confirmation shall be
replaced in its entirety by this Confirmation, and the Original Confirmation
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Confirmation (for the avoidance of doubt,
except to evidence the obligations of Counterparty (including, for the avoidance
of doubt, in its capacity as “Issuer” under the Original Confirmation) with
respect to representations and warranties previously made by Counterparty
(including, for the avoidance of doubt, in its capacity as “Issuer” under the
Original Confirmation) under the Original Confirmation and the obligations of
Counterparty (including, for the avoidance of doubt, in its capacity as “Issuer”
under the Original Confirmation) (whether or not contingent) with respect to
covenants previously required to have been performed by Counterparty (including,
for the avoidance of doubt, in its capacity as “Issuer” under the Original
Confirmation) under the Original Confirmation, which obligations are in all
respects continuing and in full force and effect and are reaffirmed hereby). 
Accordingly, in consideration of the mutual representations, warranties and
agreements contained herein and

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

--------------------------------------------------------------------------------


 

other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as set forth herein.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (including the Annex
thereto) (the “2006 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2006 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.  For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

 

This Confirmation evidences a complete and binding agreement among Dealer and
Counterparty, and for the limited purpose of certain representations, warranties
and agreements (including, without limitation, the provisions of Section 9
(Guarantee) of this Confirmation), Counterparty Parent as to the terms of the
Transaction to which this Confirmation relates. This Confirmation shall be
subject to an agreement (the “Agreement”) in the form of the 2002 ISDA Master
Agreement as if Dealer and Counterparty had executed an agreement in such form
(without any Schedule but with the elections set forth in this Confirmation and
the election that (I) the “Breach of Agreement; Repudiation of Agreement”
provisions of Section 5(a)(ii) of the Agreement and the “Misrepresentation”
provisions of Section 5(a)(iv) of the Agreement shall apply to Counterparty but
with references to the “party” being deemed to be references to Counterparty and
Parent Counterparty and (II) the “Cross-Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Dealer with a “Threshold
Amount” of 3% of the stockholders’ equity of Dealer’s ultimate parent company
(“Dealer Parent”) and to Counterparty with a “Threshold Amount” of USD 30
million; provided that (A) the words “, or becoming capable at such time of
being declared,” shall be deleted from such Section 5(a)(vi), (B) the term
“Specified Indebtedness” shall have the meaning specified in Section 14 of the
Agreement, except that, with respect to Dealer, such term shall not include
obligations in respect of deposits received in the ordinary course of a party’s
banking business and (C) the following language shall be added to the end of
such Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”).  For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  The term “Issuer” means (i) prior to
the Redomicile Merger Date, Counterparty, (ii) on or after the Redomicile Merger
Date but prior to the Amendment Date, Counterparty Parent; provided that, it
shall be deemed to refer to Counterparty as the counterparty to the Transaction
as the context shall require, (iii) on or after the Amendment Date, Counterparty
Parent and (iv) at all times, subject to adjustment and modification as provided
herein and in the Equity Definitions.

 

2.              The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions. 
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

November 19, 2013

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European

 

2

--------------------------------------------------------------------------------


 

Warrant Type:

 

Call

 

 

 

Seller:

 

Counterparty

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

(i) Prior to the Redomicile Merger Date, the common stock of Counterparty, par
value USD 0.0001 per share (Ticker Symbol: “CATM”); and (ii) on or after the
Redomicile Merger Date, the Class A ordinary shares of Counterparty Parent,
nominal value USD0.01 per share (Ticker Symbol: “CATM”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

As provided in Annex A to this Confirmation.

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 41.86, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Issuer’s capitalization.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

November 25, 2013, subject to Section 8(p) below.

 

 

 

Exchange:

 

NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” has the meaning specified in Annex A to this Confirmation.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in

 

3

--------------------------------------------------------------------------------


 

 

 

part, in which case (i) the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component, and (ii) the VWAP Price for such
Disrupted Day shall be determined by the Calculation Agent based on transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of such Market Disruption Event on such day. Any Scheduled Trading Day on which,
as of the date hereof, the Exchange is scheduled to close prior to its normal
close of trading shall be deemed not to be a Scheduled Trading Day; if a closure
of the Exchange prior to its normal close of trading on any Scheduled Trading
Day is scheduled following the date hereof, then such Scheduled Trading Day
shall be deemed to be a Disrupted Day in full. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer, in its reasonable judgment, based on advice of counsel,
determines makes it advisable with regard to any applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer and the Transaction (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer in good
faith in relation to such requirements), for Dealer to refrain from or decrease
any market activity in connection with the Transaction. Dealer shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

 

 

 

Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:

 

To be provided by Counterparty.

 

4

--------------------------------------------------------------------------------


 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Method Election:

 

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Counterparty may elect Cash Settlement only if each of
Counterparty and Counterparty Parent represents and warrants to Dealer in
writing on the date of such election that (A) each of Counterparty and
Counterparty Parent is not aware of any material nonpublic information regarding
Issuer, Counterparty Parent or the Shares, (B) Counterparty is electing Cash
Settlement in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (C) the assets of Counterparty and
Counterparty Parent at their fair valuation exceed their respective liabilities,
including contingent liabilities, and each of Counterparty and Counterparty
Parent has the ability to pay its debts and obligations as such debts mature;
and (iii) the same settlement method shall apply to all Components hereunder.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method Election Date:

 

The fifth Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.

 

 

 

Default Settlement Method:

 

Net Share Settlement

 

 

 

Settlement Currency:

 

USD

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable, on each Settlement Date, Counterparty
shall deliver (or cause to be delivered) to Dealer a number of Shares equal to
the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess, if any, of the VWAP Price on the Valuation Date occurring
on such Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Counterparty to
Dealer no later than 1:00 P.M. (local time in New York City) on the relevant
Settlement Date.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable, on the relevant Settlement Date, Counterparty
shall pay to Dealer an amount of cash in USD (the “Option Cash Settlement
Amount”) equal to the product of (i) the number of Warrants exercised or deemed
exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii) the
excess, if any, of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price.

 

 

 

VWAP Price:

 

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Screen “CATM <Equity> AQR SEC” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as

 

5

--------------------------------------------------------------------------------


 

 

 

reasonably determined by the Calculation Agent using a volume weighted method.

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions; provided that
Section 9.4 of the Equity Definitions is hereby amended by (i) inserting the
words “or cash” immediately following the word “Shares” in the first line
thereof and (ii) inserting the words “for the Shares” immediately following the
words “Settlement Cycle” in the second line thereof.

 

 

 

Other Applicable Provisions:

 

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is an affiliate of the issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Dividend:

 

Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Counterparty satisfies all of its
delivery obligations hereunder and (ii) the amount or value of which exceeds the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent.

 

 

 

Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 

 

 

Ordinary Dividend Amount:

 

USD 0.00.

 

 

 

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

Merger Event:

 

If an event occurs that constitutes both a Merger Event under Section 12.1(b) of
the Equity Definitions and an Additional Termination Event under Section 8(m) of
this Confirmation, the provisions of Section 12.2 of the Equity Definitions
shall apply. Notwithstanding anything to the contrary in the Original
Confirmation or the Equity Definitions, the parties acknowledge and agree that
Modified Calculation Agent Adjustment shall apply to the Redomicile Merger.

 

 

 

(a)         Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)         Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

(c)          Share-for-Combined:

 

Component Adjustment

 

 

 

Tender Offer:

 

Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “25%”. If an event occurs that constitutes both
a Tender Offer under Section 12.1(d) of the Equity Definitions and an Additional
Termination Event

 

6

--------------------------------------------------------------------------------


 

 

 

under Section 8(m) of this Confirmation, the provisions of Section 12.3 of the
Equity Definitions shall apply.

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)         Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)         Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.

 

 

 

(c)          Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the issuer of the Affected
Shares and the entity that will be the issuer of the New Shares shall, prior to
the Merger Date (or, solely in the case of the Redomicile Merger, on or prior to
the Amendment Date), have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Dealer that Dealer has determined, in its reasonable
judgment, based on advice of counsel, to be reasonably necessary or appropriate
to allow Dealer to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its commercially
reasonable hedging or hedge unwind activities in connection with the Transaction
in a manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer and
the Transaction (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by Dealer in good faith in
relation to such requirements), and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

 

7

--------------------------------------------------------------------------------


 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “date of such Announcement Event” and
provided further that, in making any adjustment as a result of an Announcement
Event, the Calculation Agent shall take into account the Hedging Party’s
commercially reasonable Hedge Positions. An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement of any Merger Event or Tender Offer or the intention
to enter into a Merger Event or Tender Offer, (ii) the public announcement by
Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertakings that are reasonably likely to
include, a Merger Event or Tender Offer or (iii) any subsequent public
announcement of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (i) or (ii) of this sentence (in
each case, if such announcement is made by, or on behalf of, Issuer, a
counterparty to a proposed Merger Event with Issuer or the tendering party in a
proposed Tender Offer).

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and
(b) the phrase “and (iii) issued by a corporation organized under the laws of
the United States, any State thereof or the District of Columbia” shall be
inserted immediately prior to the period. Notwithstanding anything to the
contrary in the Original Confirmation or the Equity Definitions, the parties
acknowledge and agree that the “Shares” (as defined in clause (ii) of the
definition thereof) constituted New Shares in respect of the Redomicile Merger.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New

 

8

--------------------------------------------------------------------------------


 

 

 

York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

 

 

 

 

(a)         Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) is hereby amended by (i) adding
the words “(including, for the avoidance of doubt and without limitation, any
tax law or the adoption or promulgation of new regulations authorized or
mandated by existing statute)” after the word “regulation” in the second line
thereof, (ii) replacing the phrase “the interpretation” in the third line
thereof with the phrase “, or public announcement of, the formal or informal
interpretation”, (iii) adding the words “or any Hedge Positions” after the word
“Shares” in the clause (X) thereof, (iv) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date” and (v) adding the words “,
or holding, acquiring or disposing of Shares or any Hedge Positions relating
to,” after the word “under” in clause (Y) thereof.

 

 

 

(b)         Failure to Deliver:

 

Not Applicable

 

 

 

(c)          Insolvency Filing:

 

Applicable

 

 

 

(d)         Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two sentences at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)          Increased Cost of Hedging:

 

Applicable. In addition to, and without limitation of, Section 12.9(a)(vi) of
the Equity Definitions, it will constitute an Increased Cost of Hedging if, at
any time following the Redomicile Merger Date, Dealer reasonably determines in
its good faith judgment that (x) the Redomicile Merger has had a material
adverse effect on Dealer’s rights and obligations under the Transaction and/or
(y) Dealer would incur an increased (as compared with circumstances existing on
the Trade Date) amount of tax, duty, expense or fee to (1) acquire, establish,
re-establish, substitute, maintain, unwind or dispose of any transaction(s) or
asset(s) it deems necessary to hedge the economic risk of entering into and
performing its obligations with respect to the Transaction, or (2) realize,
recover or remit the proceeds of any such transaction(s) or asset(s) (any such
event in clauses (x) and/or (y) above, a “Redomicile Merger

 

9

--------------------------------------------------------------------------------


 

 

 

Event”). Notwithstanding anything to the contrary in Section 12.9(b)(vi) of the
Equity Definitions, in respect of any Redomicile Merger Event:  (i) upon making
any election set forth in clauses (A), (B) or (C) of such Section 12.9(b)(vi),
each of Counterparty and Counterparty Parent shall repeat in writing the
representation set forth in Section 7(a)(i) of this Confirmation as of the date
of such election, (ii) if Dealer determines in its good faith, commercially
reasonable judgment that no Price Adjustment will produce a commercially
reasonably result, Dealer shall so notify Counterparty (in lieu of any
obligation to notify Counterparty of a Price Adjustment under such
Section 12.9(b)(vi)) and (iii) if Dealer determines in its good faith,
commercially reasonable judgment that no Price Adjustment will produce a
commercially reasonably result, then such determination shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (1) Counterparty shall be deemed to be the
sole Affected Party, (2) the Transaction shall be the sole Affected Transaction
and (3) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

 

 

(f)           Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

(g)          Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

Hedging Party:

 

Dealer for all applicable Potential Adjustment Events and Extraordinary Events

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

10

--------------------------------------------------------------------------------


 

3.              Calculation Agent:

 

Dealer; provided that following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, if the Calculation Agent fails to timely
make any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent. Upon request from Counterparty, the Calculation Agent
shall promptly (but in no event later than within five (5) Exchange Business
Days from the receipt of such request) provide Counterparty with a written
explanation describing in reasonable detail any calculation, adjustment or
determination made by it (including any quotations, market data or information
from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Dealer’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information).

 

 

 

4.              Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

To be provided by Dealer.

 

 

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.              Offices:

 

The Office of Dealer for the Transaction is: London

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

The Office of Counterparty for the Transaction is: Not applicable

 

6.              Notices: For purposes of this Confirmation:

 

(a)                                 Address for notices or communications to
Counterparty and/or Counterparty Parent:

 

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Edward H. West

Telephone: (832) 308-4599

Email: ewest@cardtronics.com

 

Cardtronics, Inc.

3250 Briarpark Drive

 

11

--------------------------------------------------------------------------------


 

Suite 400

Houston, Texas 77042

Attn: Todd Ruden

Telephone: (832) 308-4150

Email: truden@cardtronics.com

 

With a copy to:

 

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Roger Craig

Telephone: (832) 308-4030

Email: rcraig@cardtronics.com

 

With a copy to:

 

Cardtronics plc

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Edward H. West

Telephone: (832) 308-4599

Email: ewest@cardtronics.com

 

(b)                                 Address for notices or communications to
Dealer:

 

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:

 

edg_notices@jpmorgan.com

 

 

edg.us.flow.corporates.mo@jpmorgan.com

Facsimile No:

 

1-866-886-4506

 

 

 

With a copy to:

 

 

 

 

 

Attention:

 

Santosh Sreenivasan

Title:

 

Managing Director, Head of Equity-Linked Capital Markets, Americas

Telephone No:

 

1-212-622-5604

Facsimile No:

 

1-212-622-6037

 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, each of
Counterparty and Counterparty Parent represents and warrants to and for the
benefit of, and agrees with, Dealer as follows; provided that, Counterparty
Parent will not be deemed to have made any representation or warranty set forth
below to the extent the provisions below would have required such representation
or warranty to have been made prior to the Amendment Date:

 

(i)                                     On the Trade Date, on the Amendment Date
and as of the date of any election by Counterparty of the Share Termination
Alternative under (and as defined in) Section 8(a) below, each of Counterparty
and Counterparty Parent is not aware of any material nonpublic information
regarding Issuer, Counterparty Parent or the Shares.

 

12

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, each of Counterparty and Counterparty
Parent acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging —
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

 

(iii)                               Prior to each of the Trade Date and the
Amendment Date, Counterparty and Counterparty Parent shall deliver to Dealer a
resolution of such party’s board of directors (or the equivalent authority, as
applicable) authorizing the Transaction (as amended and restated on the
Amendment Date) and such other certificate or certificates as Dealer shall
reasonably request.

 

(iv)                              Each of Counterparty and Counterparty Parent
is not entering into this Confirmation to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) in violation of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
other applicable securities laws.

 

(v)                                 Each of Counterparty and Counterparty Parent
is not, and after giving effect to the transactions contemplated hereby will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

(vi)                              On the Trade Date and on the Amendment Date,
(A) the assets of each of Counterparty and Counterparty Parent at their fair
valuation exceed their respective liabilities, including contingent liabilities,
(B) the capital of each of Counterparty and Counterparty Parent is adequate to
conduct its business and (C) each of Counterparty and Counterparty Parent has
the ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

(vii)                           Each of Counterparty and Counterparty Parent
shall not take any action to decrease the number of Available Shares below the
Capped Number (each as defined below).

 

(viii)                        The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 1 of the Purchase Agreement
dated as of November 19, 2013, between Issuer and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representative of the Initial Purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
are hereby deemed to be repeated to Dealer as if set forth herein.

 

(ix)                              Each of Counterparty and Counterparty Parent
understands no obligations of Dealer to it hereunder will be entitled to the
benefit of deposit insurance and that such obligations will not be guaranteed by
any affiliate of Dealer or any governmental agency.

 

(x)                                 (A) During the period starting on the first
Expiration Date and ending on the last Expiration Date (the “Settlement
Period”), the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares will not be subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) and
(B) Issuer shall not engage in any “distribution,” as such term is defined in
Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Settlement Period, as
applicable.

 

(xi)                              On each day during the Settlement
Period, Issuer will not, will cause its subsidiaries not to and will use
commercially reasonable efforts to cause its other “affiliated purchasers” (as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) not to, directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares, except through
Dealer.

 

(xii)                           On the Trade Date and at all times until
termination or earlier expiration of the Transaction, (A) a number of Shares
equal to the Capped Number have been reserved for issuance by all required
corporate action of Issuer, (B) the Shares issuable upon exercise of the
Warrants (the “Warrant Shares”) have been duly

 

13

--------------------------------------------------------------------------------


 

authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable and (C) the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(xiii)                        To the best of each of Counterparty and
Counterparty Parent’s knowledge, no state or local (including the laws of
England and Wales and other non-U.S. jurisdictions) law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

 

(xiv)                       Each of Counterparty and Counterparty Parent (A) is
capable of evaluating investment risks independently, both in general and with
regard to all transactions and investment strategies involving a security or
securities; (B) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated persons, unless it has
otherwise notified the broker-dealer in writing; and (C) has total assets of at
least $50 million.

 

(xv)                          Without limiting the generality of Section 3(a) of
the Agreement and without limiting the representations and warranties made by
Counterparty in paragraph 7(a)(xiv) of the Original Confirmation on the Trade
Date, neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of either Counterparty and/or Counterparty Parent
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, the
memorandum of association or articles of association (or any equivalent
documents) of Counterparty Parent, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2015, as updated by
any subsequent filings (including Counterparty Parent’s Form 8-K12B filed on
July 1, 2016 and any subsequent filings made by Counterparty Parent as successor
issuer to Counterparty), to which Counterparty, Counterparty Parent or any of
their respective subsidiaries is a party or by which Counterparty, Counterparty
Parent or any of their respective subsidiaries is bound or to which
Counterparty, Counterparty Parent or any of their respective subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

(xvi)                       An application for the listing of the Warrant Shares
has been submitted to the Exchange.

 

(xvii)                    Each of Counterparty and Counterparty Parent
understands, acknowledges and agrees that: (A) at any time during the term of
the Transaction, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of
Counterparty and/or Counterparty Parent shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the relevant prices with respect to the Shares referred to herein; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the relevant
prices with respect to the shares referred to herein, each in a manner that may
be adverse to Counterparty and/or Counterparty Parent.

 

(b)                                 Each of Dealer, Counterparty and
Counterparty Parent agrees and represents that it is an “eligible contract
participant” as defined in Section 1a(18) of the U.S. Commodity Exchange Act, as
amended.

 

(c)                                  Each of Dealer, Counterparty and
Counterparty Parent acknowledges that the offer and sale of the Transaction to
it is intended to be exempt from registration under the Securities Act of 1933,
as amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof. 
Accordingly, Dealer represents and warrants to Counterparty and Counterparty
Parent that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Each of Counterparty and Counterparty Parent
agrees and acknowledges that Dealer has informed it that Dealer is a “financial
institution”  and “financial participant”  within the meaning of Sections
101(22) and 101(22A) of Title 11 of the United States Code (the “Bankruptcy
Code”).  The parties hereto further agree and acknowledge that it is the intent
of the parties that (A) this Confirmation is a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (B) Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(o),
546(e), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

(e)                                  Counterparty has delivered to Dealer an
opinion of counsel, dated as of November 25, 2013, in the form agreed between
Counterparty and Dealer. Each of Counterparty and Counterparty Parent shall
deliver to Dealer one or more opinions of counsel, dated as of the Amendment
Date, in substantially the form agreed between Dealer and Counterparty or
Counterparty Parent, as applicable.

 

(f)                                   Each of Counterparty and Counterparty
Parent understands that notwithstanding any other relationship between
Counterparty and Dealer and/or their affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer and/or their affiliates, Dealer or its affiliates is
acting as principal and is not a fiduciary or advisor in respect of any such
transaction, including any entry, exercise, amendment, unwind or termination
thereof.

 

8.  Other Provisions:

 

(a)                                 Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Counterparty shall
owe Dealer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than the later of (x) 9:30
A.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date, Early Termination Date or date of cancellation or termination in respect
of an Extraordinary Event, as applicable, and (y) two hours after becoming aware
of the relevant event or date; provided that, in the case of this clause (y), if
such notice would otherwise be given during the regular trading session on the
Exchange, such notice shall instead be given after the close of the regular
trading session on the Exchange (in either case, “Notice of Share Termination”);
provided that if Counterparty does not elect to satisfy its Payment Obligation
by the Share Termination Alternative, Dealer shall have the right, in its sole
discretion, to elect to require Counterparty to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s failure to
elect or election to the contrary; and provided further that Counterparty shall
not have the right to so elect (but, for the avoidance of doubt, Dealer shall
have the right to so elect) in the event of (i) an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty or Counterparty Parent’s control.  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Counterparty shall deliver (or cause to be delivered)
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

15

--------------------------------------------------------------------------------


 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Counterparty at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer, as applicable. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is an affiliate of the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 

(b)                                 Registration/Private Placement Procedures. 
(i)  If, in the good faith reasonable judgment of Dealer based on advice of
counsel, any Shares or any securities of Counterparty, Counterparty
Parent, Issuer (if other than Counterparty and Counterparty Parent) or their
affiliates comprising any Share Termination Delivery Units deliverable to Dealer
hereunder (any such Shares or securities, “Delivered Securities”) would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act, other than as a result of Dealer being an “affiliate” (as defined in
Rule 144(a)(1) under the Securities Act) of Issuer, then the provisions set
forth in this Section 8(b) shall apply.  At the election of Counterparty by
notice to Dealer within one Scheduled Trading Day after the relevant delivery
obligation arises, but in any event at least one Scheduled Trading Day prior to
the date on which such delivery obligation is due, Counterparty and Counterparty
Parent agree that either (A) all Delivered Securities delivered by Counterparty
to Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Counterparty Parent (or Issuer, if other than
Counterparty Parent) for immediate resale by Dealer (such registration statement
and the corresponding prospectus (the “Prospectus”) (including, without
limitation, any sections describing the plan of distribution) in form and
content commercially reasonably satisfactory to Dealer) or (B) Counterparty
shall deliver (or cause to be delivered) additional Delivered Securities so that
the value of such Delivered Securities, as determined by the Calculation Agent
to reflect a commercially reasonable liquidity discount, equals the value of the
number of Delivered Securities that would otherwise be deliverable if such
Delivered Securities were freely tradeable (without prospectus delivery) upon
receipt by Dealer (such value, the “Freely Tradeable Value”); provided that
Counterparty may not make the election described in this clause (B) if, on the
date of its election, Counterparty, Counterparty Parent and/or Issuer (if other
than Counterparty and Counterparty Parent) has taken, or caused to be taken, any
action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the delivery by Counterparty to Dealer
(or any affiliate designated by Dealer) of the Delivered Securities or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Delivered Securities by Dealer (or any such affiliate of
Dealer).  (For the avoidance of doubt, as used in this paragraph (b) only, the
term “Issuer” shall mean the issuer of the relevant securities, as the context
shall require.)

 

(ii)                                  If Counterparty makes the election
described in clause (b)(i)(A) above, Counterparty and Counterparty Parent
acknowledge and agree that:

 

(A)                               Dealer (or an affiliate of Dealer designated
by Dealer) shall be afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Issuer that is customary in scope for underwritten
offerings of equity securities of similar size for similarly situated issuers
and that yields results that are commercially reasonably satisfactory to Dealer
or such affiliate, as the case may be, in its discretion; and

 

16

--------------------------------------------------------------------------------


 

(B)                               Dealer (or an affiliate of Dealer designated
by Dealer) and Issuer shall enter into an agreement (a “Registration Agreement”)
on commercially reasonable terms in connection with the public resale of such
Delivered Securities by Dealer or such affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities of similar size for similarly situated issuers, in form and substance
commercially reasonably satisfactory to Dealer or such affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those customarily contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all registration costs and all fees and expenses of counsel for Dealer and such
affiliate, and shall provide for the delivery of accountants’ “comfort letters”
in customary form for registered offerings of equity securities of similar size
for a similarly situated issuer to Dealer and such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

 

(iii)                               If Counterparty makes the election described
in clause (b)(i)(B) above, Counterparty and Counterparty Parent acknowledge and
agree that:

 

(A)                               Dealer (or an affiliate of Dealer designated
by Dealer) and any potential institutional purchaser of any such Delivered
Securities from Dealer or such affiliate identified by Dealer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);

 

(B)                               Dealer (or an affiliate of Dealer designated
by Dealer) and Issuer shall enter into an agreement (a “Private Placement
Agreement”) on commercially reasonable terms in connection with the private
placement of such Delivered Securities by Issuer to Dealer or such affiliate and
the private resale of such shares by Dealer or such affiliate, substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size for similarly situated issuers,
in form and substance commercially reasonably satisfactory to Dealer and Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those customarily contained in such private placement
purchase agreements, if any, relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
Issuer, shall provide for the payment by Issuer of all expenses in connection
with such resale, including all fees and expenses of counsel for Dealer, shall
contain representations, warranties and agreements of Issuer reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;
and

 

(C)                               Issuer agrees that any Delivered Securities so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates that are 100% owned direct or indirect subsidiaries of Dealer Parent,
and Issuer shall effect such transfer without any further action by Dealer if
such transfer would then comply with applicable securities laws and (ii) after
the minimum “holding period” within the meaning of Rule 144(d) under the
Securities Act has elapsed with respect to such Delivered Securities, Issuer
shall promptly remove, or cause the transfer agent for such Shares or securities
to remove, any legends referring to any such restrictions or requirements from
such Delivered Securities upon delivery by Dealer (or such affiliate of Dealer)
to Issuer or such transfer agent of seller’s and broker’s representation letters
customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any other certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer).

 

(D)                               Each of Counterparty, Counterparty Parent and
Issuer shall not take, or cause to be taken, any action that it reasonably
believes would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Counterparty to Dealer (or
any affiliate designated by Dealer) of the Shares or Share Termination Delivery
Units, as the case may be, or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Shares or Share
Termination Delivery Units, as the case may be, by Dealer (or any such affiliate
of Dealer).

 

17

--------------------------------------------------------------------------------


 

(c)                                  Make-whole. If Counterparty makes the
election described in clause (b)(i)(B) of paragraph (b) of this Section 8, then
Dealer or its affiliate may sell such Shares or Share Termination Delivery
Units, as the case may be, during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Exchange Business Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales exceed the Freely Tradeable Value (such amount of the Freely Tradeable
Value, the “Required Proceeds”).  If any of such delivered Shares or Share
Termination Delivery Units remain after such realized net proceeds exceed the
Required Proceeds, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Counterparty.  If the Required Proceeds exceed the
realized net proceeds from such resale after all such Shares or Share
Termination Delivery Units are so sold, Counterparty shall transfer to Dealer on
or prior to the second Scheduled Trading Day immediately following receipt of
written notice from Dealer of the amount of such excess (the “Additional
Amount”) cash in an amount equal to the Additional Amount or a number of
additional Shares or Share Termination Delivery Units, as the case may be,
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount.  The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(c).  This provision shall be
applied successively until the Additional Amount is equal to zero, subject to
Section 8(e).

 

(d)                                 Beneficial Ownership. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, in no event
shall Dealer be entitled to receive, or shall be deemed to receive, any Shares
in connection with this Transaction if, immediately upon giving effect to such
receipt of such Shares, (i) Dealer’s Beneficial Ownership would be equal to or
greater than 7.5% of the outstanding Shares, (ii) the Warrant Equity Percentage
exceeds 14.5% or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations, regulatory orders or organizational documents
of Counterparty or Counterparty Parent or contracts of Counterparty and/or
Counterparty Parent that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator, including
in respect of the laws of England and Wales or any other non-U.S. jurisdiction)
of a Dealer Person, or could result in an adverse effect on a Dealer Person,
under Applicable Restrictions, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or Counterparty
Parent or any contract or agreement to which Counterparty and/or Counterparty
Parent is a party, in each case minus (y) 1% of the number of Shares outstanding
on the date of determination (each of clause (i), (ii), (iii) and (iv) above, an
“Ownership Limitation”). If any delivery owed to Dealer hereunder is not made,
in whole or in part, as a result of an Ownership Limitation, Dealer’s right to
receive such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Counterparty that such
delivery would not result in any of such Ownership Limitations being breached. 
“Dealer’s Beneficial Ownership” means the “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”)) of Shares, without duplication, by Dealer,
together with any of its affiliates or other person subject to aggregation with
Dealer under Section 13 for purposes of “beneficial ownership”, or by any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”) (or, to the extent that, as a result of a change in law,
regulation or interpretation after the date hereof, the equivalent calculation
under Section 16 of the Exchange Act and the rules and regulations thereunder
results in a higher number, such number).  Notwithstanding anything in the
Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(l) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(d), until such time as such Shares are delivered pursuant to
this Section 8(d).  The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Warrants and the Warrant Entitlement and
(2) the aggregate number of Shares underlying any other warrants purchased by
Dealer from Counterparty and/or Counterparty Parent, and (B) the denominator of
which is the number of Shares outstanding.

 

18

--------------------------------------------------------------------------------


 

(e)                                  Limitations on Settlement.  Notwithstanding
anything herein or in the Agreement to the contrary, in no event shall
Counterparty be required to deliver Shares in connection with the Transaction in
excess of the Capped Number of Shares (as provided in Annex A to this
Confirmation), subject to adjustment from time to time in accordance with the
provisions of this Confirmation or the Definitions resulting from actions of
Counterparty and/or Counterparty Parent or events within Counterparty and/or
Counterparty Parent’s control (the “Capped Number”).  Each of Counterparty and
Counterparty Parent represents and warrants to Dealer (which representation and
warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”).  In the event Counterparty shall not have delivered the
full number of Shares otherwise deliverable as a result of this
Section 8(e) (the resulting deficit, the “Deficit Shares”), Counterparty shall
be continually obligated to deliver (or cause to be delivered), from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Issuer additionally authorizes any
unissued Shares that are not reserved for other transactions.  Counterparty
Parent shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

 

(f)                                   Right to Extend.  The Calculation Agent
may postpone or add, in whole or in part, any Exercise Date or Settlement Date
or any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered or the Option Cash
Settlement Amount, as applicable, with respect to one or more Components), if
Dealer reasonably determines, based on advice of counsel in the case of the
immediately following clause (ii), that such postponement or addition is
reasonably necessary or appropriate to (i) preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market (but only if there is a material decrease in liquidity relative
to Dealer’s expectations as of the Trade Date) or (ii) to enable Dealer to
effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty and/or Counterparty Parent or an affiliated
purchaser of Counterparty and/or Counterparty Parent, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer and the Transaction (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer in good faith in relation to such requirements).

 

(g)                                  Equity Rights.  Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty or Counterparty Parent’s, as applicable,
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty or
Counterparty Parent’s, as applicable, bankruptcy to any claim arising as a
result of a breach by Counterparty or Counterparty Parent, as applicable, of any
of its obligations under this Confirmation or the Agreement.  For the avoidance
of doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty or
Counterparty Parent herein under or pursuant to any other agreement.

 

(h)                                 Amendments to Equity Definitions.  The
following amendments shall be made to the Equity Definitions:

 

(i)                                     Section 11.2(a) of the Equity
Definitions is hereby amended by deleting the words “an event having, in the
determination of the Calculation Agent, a diluting or concentrative effect on
the theoretical value of the relevant Shares” and replacing them with the words
“a Potential Adjustment Event”;

 

(ii)                                  The first sentence of Section 11.2(c) of
the Equity Definitions, prior to clause (A) thereof, is hereby amended to read
as follows: ‘(c) If “Calculation Agent Adjustment” is specified as the Method of
Adjustment in the related Confirmation of a Share Option Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative”

 

19

--------------------------------------------------------------------------------


 

and the words “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing such latter phrase with the words “(and,
for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)”;

 

(iii)                               Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or concentrative
effect on the theoretical value of the relevant Shares” and replacing them with
the words “, in the commercially reasonable judgment of the Calculation Agent,
an economic effect on the relevant Shares, options on the relevant Shares or the
Transaction; provided that such event is not based on (a) an observable market,
other than the market for Issuer’s own stock or (b) an observable index, other
than an index calculated and measured solely by reference to Issuer’s own
operations”;

 

(iv)                              Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) at Dealer’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”;

 

(v)                                 Section 12.7(b) of the Equity Definitions is
hereby amended by deleting the words “(and in any event within five Exchange
Business Days) by the parties after” appearing after the words “agreed promptly”
and replacing with the words “by the parties on or prior to”.

 

(vi)                              Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by (A) deleting (1) subsection (A) in its entirety, (2) the
phrase “or (B)” following subsection (A) and (3) the phrase “in each case” in
subsection (B); and (B) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence; and

 

(vii)                           Section 12.9(b)(v) of the Equity Definitions is
hereby amended by (A) adding the word “or” immediately before subsection “(B)”
and deleting the comma at the end of subsection (A); and (B)(1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) replacing in the penultimate sentence the words “either
party” with “the Hedging Party” and (4) deleting clause (X) in the final
sentence.

 

(i)                                     Transfer and Assignment.  Dealer may
transfer or assign its rights and obligations hereunder and under the Agreement,
in whole or in part, at any time to any person or entity whatsoever without the
consent of any of Counterparty and Counterparty Parent; provided that, (i) as a
result of any such transfer or assignment, Counterparty will not be required to
pay the transferee or assignee of such rights or obligations on any payment date
an amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay Dealer in the absence of
such transfer or assignment and (ii) the transferee or assignee shall provide
Counterparty with a complete and accurate U.S. Internal Revenue Service Form W-9
or W-8 (as applicable) prior to becoming a party to the Transaction.  At any
time at which an Ownership Limitation exists, if Dealer reasonably determines it
is unable to effect a transfer or assignment to a third party after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer to the extent that an Ownership Limitation would
no longer exist after giving effect thereto (assuming a commercially reasonable
corresponding change to Dealer’s commercially reasonable Hedge Position), Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction to the extent
that such Ownership Limitation would no longer exist after giving effect thereto
(assuming a commercially reasonable corresponding change to Dealer’s
commercially reasonable Hedge Position). In the event that Dealer so designates
an Early Termination Date with respect to a portion of the Transaction, a
payment or delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(a) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of an Additional Termination Event occurring under a
Transaction having terms identical to the Terminated Portion of the Transaction,
(ii) Counterparty shall be the sole Affected Party with respect to such
Additional Termination Event and (iii) such portion of the Transaction shall be
the only Terminated Transaction. Dealer shall use commercially reasonable
efforts to manage its Hedge Positions, through cash-settled swaps or otherwise,
to avoid an Ownership Limitation without exercising the termination right
described in the two immediately preceding sentences; provided that, if Dealer
determines that as a result of using such efforts Dealer or its affiliates would
incur any increased (as compared with circumstances existing on the Trade Date)
amount of tax, duty, expense or fee, then Dealer may give notice to Counterparty
of such increased cost and the Price Adjustment that Dealer proposes to make to
the Transaction in respect thereof and Counterparty shall, within two Scheduled
Trading Days, notify Dealer of its election to either (A) amend this
Confirmation to take into

 

20

--------------------------------------------------------------------------------


 

account such Price Adjustment or (B) pay Dealer an amount determined by the
Calculation Agent that corresponds to such Price Adjustment; and provided
further that, if notice of such election is not given by the end of that second
Scheduled Trading Day, then notwithstanding the foregoing, Dealer will be deemed
to have used, and thereafter to use, commercially reasonable efforts to manage
its Hedge Positions as required above.

 

(j)                                    Adjustments.  For the avoidance of doubt,
whenever the Calculation Agent is called upon to make an adjustment pursuant to
the terms of this Confirmation or the Definitions to take into account the
effect of an event, the Calculation Agent shall make such adjustment by
reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

(k)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and
Counterparty Parent and each of their employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Counterparty or
Counterparty Parent relating to such tax treatment and tax structure.

 

(l)                                     Designation by Dealer.  Notwithstanding
any other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities to
or from Counterparty or Counterparty Parent, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer obligations in respect of the Transaction and
any such designee may assume such obligations.  Dealer shall be discharged of
its obligations to Counterparty and Counterparty Parent only to the extent of
any such performance.

 

(m)                             Additional Termination Events.  The occurrence
of any of the following shall constitute an Additional Termination Event with
respect to which the Transaction shall be the sole Affected Transaction and
Counterparty shall be the sole Affected Party; provided that with respect to any
Additional Termination Event, Dealer may choose to treat part of the Transaction
as the sole Affected Transaction, and, upon the termination of the Affected
Transaction, a Transaction with terms identical to those set forth herein except
with a Number of Warrants equal to the unaffected number of Warrants shall be
treated for all purposes as the Transaction, which shall remain in full force
and effect:

 

(i)                                      Dealer reasonably determines that it is
advisable, based on advice of counsel, to terminate a portion of the Transaction
so that Dealer’s related commercially reasonable hedging activities with respect
to the Transaction will comply with applicable securities laws, rules or
regulations or related policies and procedures applicable to Dealer and the
Transaction (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by Dealer in good faith in
relation to such requirements);

 

(ii)                                   Counterparty ceases to be a direct or
indirect wholly-owned subsidiary of Issuer;

 

(iii)                                a “person” or “group” (within the meaning
of Section 13(d) of the Exchange Act), other than Counterparty, Counterparty
Parent, their respective subsidiaries and their and such subsidiaries’ employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
the common equity of Counterparty or Counterparty Parent, as applicable,
representing more than 50.0% of the voting power of all classes of such common
equity entitled to vote generally in the election of Counterparty Parent’s
directors; or

 

(iv)                              consummation of (A) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) pursuant to which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets,
(B) any share exchange, consolidation, merger or similar event involving
Counterparty Parent pursuant to which the Shares will be converted into, or
exchanged for, cash, securities or other property or (C) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Counterparty, Counterparty
Parent and their respective subsidiaries, taken as a whole, to any person other
than one or more of Counterparty Parent’s wholly owned subsidiaries;

 

provided that, notwithstanding the foregoing, a transaction or series of
transactions described in the immediately preceding clause (iii) or (iv) shall
not constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares (excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights) in connection with such transaction or

 

21

--------------------------------------------------------------------------------


 

transactions consists of shares of common stock, depositary receipts
representing common equity interests or similar certificates, in each case,
traded on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors) and (y) as a
result of such transaction or transactions, such consideration constitutes the
“Shares” hereunder. In addition, a transaction or event that constitutes an
Additional Termination Event under both clauses (iii) and (iv) above will be
deemed to constitute an Additional Termination Event solely under clause
(iv) above.

 

(n)                              No Netting and Set-off.  Each party waives any
and all rights it may have to set off obligations arising under the Agreement
and the Transaction against other obligations between the parties, whether
arising under any other agreement, applicable law or otherwise.

 

(o)                                 Payment by Dealer.  In the event that an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Counterparty or Counterparty Parent an amount
calculated under Section 6(e) of the Agreement, such amount shall be deemed to
be zero.

 

(p)                                 Early Unwind.  In the event the sale by
Issuer of the “Firm Securities” is not consummated with the initial purchasers
pursuant to the Purchase Agreement for any reason by the close of business in
New York on November 25, 2013 (or such later date as agreed upon by the parties,
which in no event shall be later than December 6, 2013) (November 25, 2013 or
such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Issuer thereunder shall be cancelled and terminated and (ii) only in the
case where such Early Unwind occurred as a result of events within Issuer’s
control, Issuer shall pay to Dealer an amount in cash equal to the aggregate
amount of costs and expenses relating to the unwinding of Dealer’s hedging
activities in respect of the Transaction (including market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such hedging activities) or, at the election of Issuer, deliver to Dealer Shares
with a value equal to such amount, as commercially reasonably determined by the
Calculation Agent, in which event the parties shall enter into customary and
commercially reasonable documentation relating to the registered or exempt
resale of such Shares; provided that, if Issuer makes such election to deliver
Shares, notwithstanding the foregoing, the number of Shares so delivered will
not exceed a number of Shares equal to the Capped Number. Following such
termination, cancellation and (if applicable) payment or delivery, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Dealer and Issuer
represent and acknowledge to the other that upon an Early Unwind and following
the payment or delivery referred to above (if applicable), all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

(q)                                 Wall Street Transparency and Accountability
Act of 2010.  The parties hereby agree that none of (v) Section 739 of the Wall
Street Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, Loss of Stock Borrow, Increased Cost of
Stock Borrow, an Ownership Limitation or Illegality (as defined in the
Agreement)).

 

(r)                                    Withholding Tax with respect to non-US
counterparties.  “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include (i) any U.S. federal withholding tax imposed or collected
pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”) or (ii) any U.S. federal withholding tax imposed on amounts
treated as dividends from sources within the United States under Sections 305 or
871(m) of the Code (or any Treasury regulations or other guidance issued
thereunder) (a “Dividend Tax”). For all purposes of Section 2(d) of the
Agreement, the requirement that Issuer remit any amount of Dividend Tax (without
regard to whether there is a payment under the Transaction from which to
withhold or deduct Tax) shall be treated as a requirement to withhold or deduct
Tax with respect to a payment under the Transaction. If at any time, Issuer is
required

 

22

--------------------------------------------------------------------------------


 

to remit an amount of Dividend Tax then without duplication for any amount that
Issuer has deducted on account of such Tax from any payment pursuant to the
Transaction, the amount that was remitted shall be payable by Dealer to Issuer
within 10 days after the request therefor by Issuer. For the avoidance of doubt,
a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(s)                                   Waiver of Trial by Jury.  EACH OF
COUNTERPARTY, COUNTERPARTY PARENT AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS
OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(t)                                    Governing Law; Jurisdiction.  THIS
CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

 

(u)                                 Process Agent.  Counterparty Parent hereby
irrevocably appoints Counterparty as its Process Agent.

 

(v)                                 United Kingdom Stamp Taxes.  The
Counterparty shall be liable to pay to and reimburse the Dealer on demand in
respect of all and any United Kingdom stamp duty and/or stamp duty reserve tax
(including any related costs, fines, penalties or interest) arising in
connection with (a) the execution and delivery of this Confirmation or the
Agreement or (b) the Transaction.

 

(w)                               Role of Agent.  Each party agrees and
acknowledges that (a) J.P. Morgan Securities LLC (“JPMS”), an affiliate of
Dealer, has acted solely as agent and not as principal with respect to this
Confirmation and the Transaction and (b) JPMS has no obligation or liability, by
way of guaranty, endorsement or otherwise, in any manner in respect of the
Transaction (including, if applicable, in respect of the settlement thereof). 
Each party agrees it will look solely to the other party (or any guarantor in
respect thereof) for performance of such other party’s obligations under the
Transaction.  JPMS is authorized to act as agent for Dealer.

 

9.              Additional Provisions:

 

(a)         Guarantee.  Counterparty Parent unconditionally guarantees to Dealer
and its successors and assigns the full and punctual payment and/or delivery, as
applicable, of the Shares and any amounts (if any) in respect of the Warrants
when due, whether on any Settlement Date, or upon cancellation, termination,
early unwind or otherwise, and all other obligations owing by Counterparty under
this Confirmation and the Transaction (all the foregoing being hereinafter
collectively called the “Guaranteed Obligations”).  Counterparty Parent further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice or further assent from Counterparty Parent, and that
Counterparty Parent will remain bound under this Section 9 notwithstanding any
extension or renewal of any Guaranteed Obligation.

 

Counterparty Parent waives presentation to, demand of payment from and protest
to Counterparty of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment.  Counterparty Parent waives notice of any Event of
Default, Termination Event, Extraordinary Event, exercise of Warrants or any
other event that could give rise to an obligation to pay and/or deliver in
respect of any Guaranteed Obligations. The obligations of Counterparty Parent
hereunder shall not be affected by: (i) the failure of Dealer to assert any
claim or demand or to enforce any right or remedy against Counterparty or any
other person under this Confirmation, the Transaction or any other agreement or
otherwise; (ii) any extension or renewal of any Guaranteed Obligation; (iii) any
rescission, waiver, amendment, modification or supplement of any of the terms or
provisions of this Confirmation (other than this Section 9), the Transaction or
any other agreement; (iv) the failure of Dealer to exercise any right or remedy
against any other guarantor of the Guaranteed Obligations; (v) any change in the
ownership of Counterparty; or (vi) any other act or thing or omission or delay
to do any other act or thing which may or might in any manner or to any extent
vary the risk of Counterparty Parent or would otherwise operate as a discharge
of Counterparty Parent as a matter of law or equity, except for payment and/or
delivery, as applicable, of all obligations under this Confirmation and the
Transaction in full.

 

23

--------------------------------------------------------------------------------


 

Counterparty Parent further agrees that its guarantee herein constitutes a
guarantee of payment, delivery and performance when due (and not a guarantee of
collection).

 

The obligations of Counterparty Parent hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (except to the
extent provided in Section 9(b) hereof), including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense,
setoff, counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise.

 

Counterparty Parent further agrees that its guarantee herein shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by Dealer upon the reorganization of Counterparty or otherwise, subject
to Section 8(g).

 

In furtherance of the foregoing and not in limitation of any other right which
Dealer has at law or in equity against Counterparty Parent by virtue hereof,
upon the failure of Counterparty to pay and/or deliver any Guaranteed Obligation
when and as the same shall become due, whether on any Settlement Date, or upon
cancellation, termination, early unwind or otherwise, Counterparty Parent hereby
promises to and will, upon receipt of written demand from Dealer, forthwith pay
and/or deliver, as applicable, or cause to be paid and/or delivered, to Dealer
an amount equal to all Guaranteed Obligations of Counterparty to Dealer.

 

Counterparty Parent agrees that, as between Counterparty Parent, on the one
hand, and Dealer, on the other hand, (i) the Expiration Date, Settlement Date or
any other date of exercise, settlement or delivery of the Guaranteed Obligations
may be accelerated as provided herein for the purposes of the guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Guaranteed Obligations, and (ii) in the event of
any such acceleration of such Guaranteed Obligations as provided herein, such
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by Counterparty Parent for the purposes of this Section 9(a).

 

Counterparty Parent also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by Dealer in enforcing any rights under
this Section 9(a).

 

(b)         Limitation on Liability.  Each of Counterparty Parent, Counterparty
and Dealer hereby acknowledges that it is the intention of all such parties that
the guarantee of Counterparty Parent not constitute a fraudulent transfer or
conveyance for purposes of any applicable law.  To effectuate the foregoing
intention, Counterparty Parent, Counterparty and Dealer hereby irrevocably agree
that the payment obligations of Counterparty Parent under Section 9(a) will be
limited to the maximum amount that will result in the obligations of
Counterparty Parent under its guarantee not constituting a fraudulent transfer
or conveyance.

 

(c)          Successors and Assigns.  This Section 9 shall be binding upon
Counterparty Parent and its successors and assigns and shall inure to the
benefit of the successors and assigns of Dealer and, in the event of any
transfer or assignment of rights in accordance with the terms of this
Confirmation by Dealer, the rights and privileges conferred upon that party in
this Confirmation shall automatically extend to and be vested in such transferee
or assignee, all subject to the terms and conditions of this Confirmation, the
Transaction and the guarantee.

 

(d)         No Waiver.  Neither a failure nor a delay on the part of Dealer in
exercising any right, power or privilege under this Section 9 shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any right, power or privilege. The rights, remedies
and benefits of Dealer herein expressly specified are cumulative and not
exclusive of any other rights, remedies or benefits which either may have under
this Section 9, this Confirmation, at law, in equity, by statute or otherwise.

 

(e)          Right of Contribution.  Notwithstanding any payment or payments
made by Counterparty Parent hereunder, Counterparty Parent shall not be entitled
to exercise any rights of subrogation it may have to any of the rights of Dealer
against Counterparty or guarantee or right of offset held by Dealer for the
payment of the Guaranteed Obligations, and Counterparty Parent shall not seek or
be entitled to seek any contribution or reimbursement from Counterparty in
respect of payments made by Counterparty Parent hereunder, until all amounts
owing to Dealer by Counterparty on account of the Guaranteed Obligations are
paid in full. If any amount shall be paid to Counterparty Parent on account of
such subrogation rights at any time when all of the Guaranteed Obligations shall
not have been paid and delivered, as

 

24

--------------------------------------------------------------------------------


 

applicable, in full, such amount shall be held by Counterparty Parent in trust
for Dealer, segregated from other funds or assets, as applicable, of
Counterparty Parent, and shall, forthwith upon receipt by Counterparty Parent,
be turned over to Dealer in the exact form received by Counterparty Parent (duly
indorsed by Counterparty Parent to Dealer, if required), to be applied against
the Guaranteed Obligations.

 

(f)           Delivery of Shares.  Each of Counterparty, Counterparty Parent and
Issuer shall not take, or cause to be taken, any action that it reasonably
believes would make unavailable at any time on or after the Amendment Date
either the exemption pursuant to Section 3(a)(9) of the Securities Act for the
delivery to Dealer (or any affiliate designated by Dealer) (whether upon
exercise, early termination, cancellation or otherwise) of the Shares or Share
Termination Delivery Units, as the case may be, or the safe harbor pursuant to
clause (b)(1) under Rule 144 under the Securities Act (including, in particular
and without limitation, the availability of clause (d)(3)(ii) thereunder) for
subsequent transfers of such Shares or Share Termination Delivery Units, as the
case may be, by Dealer (or any such affiliate of Dealer). Each of Counterparty
and Counterparty Parent represents and warrants that, as of the Amendment Date,
each Share deliverable upon settlement of all or any portion of the Transaction
would be (i) a security exchanged by the issuer with its existing security
holder exclusively where no commission or other remuneration is paid or given
directly or indirectly for soliciting such exchange (within the meaning of
Section 3(a)(9) of the Securities Act) and (ii) a security acquired from the
issuer solely in exchange for other securities of the same issuer (within the
meaning of Rule 144(d)(3)(ii) under the Securities Act).

 

(g)          Credit Support.  In relation to Counterparty, Counterparty Parent
shall be designated as a Credit Support Provider and this Confirmation shall be
designated as a Credit Support Document.

 

25

--------------------------------------------------------------------------------


 

Each of Counterparty and Counterparty Parent hereby agrees (a) to check this
Confirmation carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing (in the exact form provided by Dealer) correctly sets forth the
terms of the agreement among Dealer, Counterparty and Counterparty Parent with
respect to the Transaction (as amended and restated on the Amendment Date), by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and
immediately returning an executed copy to Dealer.

 

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES LLC, as an agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yun Xie

 

 

 

 

Name: Yun Xie

 

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

CARDTRONICS, INC.

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

 

Name: Todd Ruden

 

 

 

Title: Treasurer

 

 

 

 

 

 

CARDTRONICS PLC

 

 

 

 

 

 

 

 

 

 

SIGNED by a duly authorized

/s/ E. Brad Conrad

 

representative for and on behalf

Print name: E. Brad Conrad

 

of Cardtronics plc

Title: Chief Accounting Officer

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

26

--------------------------------------------------------------------------------


 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1

 

19,898

 

Mon-1-Mar-21

2

 

19,898

 

Tue-2-Mar-21

3

 

19,898

 

Wed-3-Mar-21

4

 

19,898

 

Thu-4-Mar-21

5

 

19,898

 

Fri-5-Mar-21

6

 

19,898

 

Mon-8-Mar-21

7

 

19,898

 

Tue-9-Mar-21

8

 

19,898

 

Wed-10-Mar-21

9

 

19,898

 

Thu-11-Mar-21

10

 

19,898

 

Fri-12-Mar-21

11

 

19,898

 

Mon-15-Mar-21

12

 

19,898

 

Tue-16-Mar-21

13

 

19,898

 

Wed-17-Mar-21

14

 

19,898

 

Thu-18-Mar-21

15

 

19,898

 

Fri-19-Mar-21

16

 

19,898

 

Mon-22-Mar-21

17

 

19,898

 

Tue-23-Mar-21

18

 

19,898

 

Wed-24-Mar-21

19

 

19,898

 

Thu-25-Mar-21

20

 

19,898

 

Fri-26-Mar-21

21

 

19,898

 

Mon-29-Mar-21

22

 

19,898

 

Tue-30-Mar-21

23

 

19,898

 

Wed-31-Mar-21

24

 

19,898

 

Thu-1-Apr-21

25

 

19,898

 

Mon-5-Apr-21

26

 

19,898

 

Tue-6-Apr-21

27

 

19,898

 

Wed-7-Apr-21

28

 

19,898

 

Thu-8-Apr-21

29

 

19,898

 

Fri-9-Apr-21

30

 

19,898

 

Mon-12-Apr-21

31

 

19,898

 

Tue-13-Apr-21

32

 

19,898

 

Wed-14-Apr-21

33

 

19,898

 

Thu-15-Apr-21

34

 

19,898

 

Fri-16-Apr-21

35

 

19,898

 

Mon-19-Apr-21

36

 

19,898

 

Tue-20-Apr-21

37

 

19,898

 

Wed-21-Apr-21

38

 

19,898

 

Thu-22-Apr-21

39

 

19,898

 

Fri-23-Apr-21

40

 

19,898

 

Mon-26-Apr-21

41

 

19,898

 

Tue-27-Apr-21

42

 

19,898

 

Wed-28-Apr-21

43

 

19,898

 

Thu-29-Apr-21

44

 

19,898

 

Fri-30-Apr-21

45

 

19,898

 

Mon-3-May-21

 

27

--------------------------------------------------------------------------------


 

46

 

19,898

 

Tue-4-May-21

47

 

19,898

 

Wed-5-May-21

48

 

19,898

 

Thu-6-May-21

49

 

19,898

 

Fri-7-May-21

50

 

19,898

 

Mon-10-May-21

51

 

19,898

 

Tue-11-May-21

52

 

19,898

 

Wed-12-May-21

53

 

19,898

 

Thu-13-May-21

54

 

19,898

 

Fri-14-May-21

55

 

19,898

 

Mon-17-May-21

56

 

19,898

 

Tue-18-May-21

57

 

19,898

 

Wed-19-May-21

58

 

19,898

 

Thu-20-May-21

59

 

19,898

 

Fri-21-May-21

60

 

19,898

 

Mon-24-May-21

61

 

19,898

 

Tue-25-May-21

62

 

19,898

 

Wed-26-May-21

63

 

19,898

 

Thu-27-May-21

64

 

19,898

 

Fri-28-May-21

65

 

19,898

 

Tue-1-Jun-21

66

 

19,898

 

Wed-2-Jun-21

67

 

19,898

 

Thu-3-Jun-21

68

 

19,898

 

Fri-4-Jun-21

69

 

19,898

 

Mon-7-Jun-21

70

 

19,898

 

Tue-8-Jun-21

71

 

19,898

 

Wed-9-Jun-21

72

 

19,898

 

Thu-10-Jun-21

73

 

19,898

 

Fri-11-Jun-21

74

 

19,898

 

Mon-14-Jun-21

75

 

19,898

 

Tue-15-Jun-21

76

 

19,898

 

Wed-16-Jun-21

77

 

19,898

 

Thu-17-Jun-21

78

 

19,898

 

Fri-18-Jun-21

79

 

19,898

 

Mon-21-Jun-21

80

 

19,898

 

Tue-22-Jun-21

81

 

19,898

 

Wed-23-Jun-21

82

 

19,898

 

Thu-24-Jun-21

83

 

19,898

 

Fri-25-Jun-21

84

 

19,898

 

Mon-28-Jun-21

85

 

19,898

 

Tue-29-Jun-21

86

 

19,898

 

Wed-30-Jun-21

87

 

19,898

 

Thu-1-Jul-21

88

 

19,898

 

Fri-2-Jul-21

89

 

19,898

 

Tue-6-Jul-21

90

 

19,898

 

Wed-7-Jul-21

91

 

19,898

 

Thu-8-Jul-21

92

 

19,898

 

Fri-9-Jul-21

93

 

19,898

 

Mon-12-Jul-21

94

 

19,898

 

Tue-13-Jul-21

95

 

19,898

 

Wed-14-Jul-21

 

28

--------------------------------------------------------------------------------


 

96

 

19,898

 

Thu-15-Jul-21

97

 

19,898

 

Fri-16-Jul-21

98

 

19,898

 

Mon-19-Jul-21

99

 

19,898

 

Tue-20-Jul-21

100

 

19,898

 

Wed-21-Jul-21

101

 

19,898

 

Thu-22-Jul-21

102

 

19,898

 

Fri-23-Jul-21

103

 

19,898

 

Mon-26-Jul-21

104

 

19,898

 

Tue-27-Jul-21

105

 

19,898

 

Wed-28-Jul-21

106

 

19,898

 

Thu-29-Jul-21

107

 

19,898

 

Fri-30-Jul-21

108

 

19,898

 

Mon-2-Aug-21

109

 

19,898

 

Tue-3-Aug-21

110

 

19,898

 

Wed-4-Aug-21

111

 

19,898

 

Thu-5-Aug-21

112

 

19,898

 

Fri-6-Aug-21

113

 

19,898

 

Mon-9-Aug-21

114

 

19,898

 

Tue-10-Aug-21

115

 

19,898

 

Wed-11-Aug-21

116

 

19,898

 

Thu-12-Aug-21

117

 

19,898

 

Fri-13-Aug-21

118

 

19,898

 

Mon-16-Aug-21

119

 

19,898

 

Tue-17-Aug-21

120

 

19,913

 

Wed-18-Aug-21

 

Strike Price:

 

USD 73.2900

 

 

 

Premium:

 

USD 17,612,500.00

 

 

 

Maximum Stock Loan Rate:

 

200 basis points

 

 

 

Initial Stock Loan Rate:

 

25 basis points

 

 

 

Capped Number of Shares:

 

4,775,550

 

 

 

Final Disruption Date:

 

August 30, 2021

 

29

--------------------------------------------------------------------------------